UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7409



HENRY LEE HUNT,

                                              Plaintiff - Appellant,

          versus

GARY DIXON; J.B. FRENCH; KEN HARRIS; LIEU-
TENANT PEELE; SARGEANT HARRELL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-305-5-CT-BO)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Henry Lee Hunt, Appellant Pro Se. William McBlief, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm substantially on the reasoning of the district court. Hunt
v. Dixon, CA-94-305-5-CT-BO (E.D.N.C. Aug. 28, 1995). In addition,

we find that "some evidence" supported the decision of the prison

disciplinary board to sentence Appellant to disciplinary segrega-

tion. See Superintendent, Massachusetts Correctional Inst. v. Hill,
472 U.S. 445, 454-56 (1985). Finally, drawing all reasonable infer-

ences favorable to Appellant, we find that he has not stated a

claim for violation of either his First or Eighth Amendment rights.
We dispense with oral argument, because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2